On petition for rehearing six grounds are presented for the consideration of this Court, the first ground being that counsel for plaintiff in error did not have sufficient time in which to orally present his case to this Court; that the plaintiff in error is an outstanding citizen, possessing an unblemished character and reputation, and that the opinion entered by this Court did not follow the facts stated in the record. Counsel for plaintiff in error was granted at the bar of this Court more time in which to present his argument than is granted other litigants here. The record shows that several more minutes were granted to plaintiff in error than to the State. Careful consideration was given to all the evidence adduced, exhibits filed in evidence, and briefs of counsel. The character and reputation of plaintiff in error was for the jury to determine and not this Court on appeal.
The second contention is that this Court overlooked and failed. to consider the demurrer, plea and replication. This question was carefully considered by this Court in its original opinion and the contention is without merit.
The third contention of counsel as to the alleged confession of the defendant while being treated by a physician at the police station in the City of Tampa was likewise fully considered by this Court. This ground is without merit.
Grounds four, five and six of the petition for rehearing were fully considered in the original opinion.
  Petition for rehearing is denied. *Page 594
TERRELL, C.J., and WHITFIELD, BUFORD and CHAPMAN, J.J., concur.
BROWN, J., dissents.
JUSTICE THOMAS not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.